Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 10, 11, 14 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/11/2021. Applicant indicated that claims 6-9, 13, 16 and 19 are directed to the elected species 6 (Figs. 6a-6d). However, according to paragraphs 101-108 of the specification, claims 6-9, 13, 16 and 19 are directed to the nonelected species 2 (Figs. 2a-2e). For that reason, claims 6-9, 13, 16 and 19 are also withdrawn from further consideration. 
Claims 20-24 are no longer withdrawn from consideration and are fully examined in this office action.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the light-shielding layer comprises a hole corresponding to a bottom portion of the connecting member, and the bottom portion of the connecting member is housed in the hole” of claim 23 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-5, 12, 15, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zou, et al. (US20190244773).
Regarding claim 1, Zou teaches a base plate 1 adapted for disposing a support unit, the base plate comprising: a thermally sensitive material plate 1; and a connecting member 102 comprising a junction part 102 joined to the thermally sensitive material ranged beside the through hole, the at least one slot penetrates the first surface and the second surface, and the junction part is tilled in the through hole and the at least one slot (annotated figure below).  
Regarding claim 2, Zou teaches the base plate wherein the thermally sensitive material plate may be a thermoplastic fiber composite material plate, or a remodelable thermosetting plate material (paragraph 17).  
Regarding claim 3, Zou teaches the base plate wherein a material of the connecting member is different from a material of the thermally sensitive material plate (plate 1 can be made from metal or fiberglass while connecting element 103 is made from plastics, see paragraph 17), and the thermally sensitive material plate 1 comprises a junction region 101, the junction part 103 of the connecting member is joined to the junction region (Figs. 1-5 and paragraph 17).
Regarding claim 4, Zou teaches the base plate wherein the material of the connecting member is plastic and is integrally formed with the thermally sensitive material plate by injection molding (Fig. 2 and paragraph 17).  
Regarding claim 5, Zou teaches the base plate wherein the junction region is surface-processed or surface-treated, and the junction part is bonded to the junction region (Fig. 2 and paragraph 17).
Regarding claim 12, Zou teaches the base plate wherein the at least one slot located around the through hole (annotated figure below).  
Regarding claims 15 and 18, Zou teaches the base plate wherein a bottom of the junction part 102 is flush with the second surface (Fig. 2).
Regarding claim 20, Zou teaches a key assembly, comprising: the base plate 1 according to claim 1; a keycap 4 disposed on the base plate; and the support unit 2 disposed between the keycap and the base plate, wherein a bottom end of the support unit is pivotally connected to the connecting member of the base plate (Fig. 2).  

    PNG
    media_image1.png
    364
    685
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Zou in view of Watanabe (US20100097246).
Regarding claims 21-24, Zou does not teach, the base plate having a hollow region, the light guide, the light shield and the reflective layer. However, Watanabe teaches a similar keyboard that comprises a base plate 211 a hollow region 211c; and a backlight module (221-224) disposed under the base plate (Fig. 7), as required by claim 21; wherein the backlight module comprising: a reflective layer 221; a light-guiding layer 222 disposed on the reflective layer; a light emitting unit 224 located beside the light-guiding layer; and a light-shielding layer 223 disposed on the light-guiding layer and comprising a transparent region 223c, wherein light emitted by the light emitting unit is adapted to enter the light-guiding layer, pass through the transparent region of the light-shielding layer, and then exit through the hollow region of the base plate (Fig. 7 and paragraphs 117-120), as required by claim 22; wherein the light-shielding layer 223 comprises a hole 223c corresponding to a bottom portion of the connecting member 211a, and the bottom portion of the connecting member is housed in the hole (Fig. 7 and paragraphs 117-120), as required by claim 23; wherein a bottom of the connecting member 211a abuts an upper surface of the light-shielding layer 223 (Fig. 7 and paragraphs 117-120), as required by claim 24. It would have been obvious to one 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M SAEED whose telephone number is (571)270-7976. The examiner can normally be reached 10-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED M SAEED/Primary Examiner, Art Unit 2833